Citation Nr: 1509515	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A March 2009 rating decision denied entitlement to service connection for a bilateral knee condition, and a May 2010 rating decision denied entitlement to service connection for a low back condition.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  

The Veteran contends that his current bilateral knee and back problems started while he was in service.  He asserts that he first injured his knees in basic training and that he re-injured his right knee in 2003 while playing soccer.  The Veteran contends that he developed a type of walk to avoid the pain in his knees, which caused back pain.  The Veteran also contends that he further injured his back while moving heavy objects around a warehouse while in service.  Finally, the Veteran asserts that he also injured his back and his knees in an August 2004 motor vehicle accident in Korea.  

The Veteran's service treatment records document treatment for right and left knee injuries.  In October 1998, the Veteran was diagnosed with a mild right knee strain and placed on a no running profile.  In May 2003, the Veteran was treated for right knee pain and abrasions after a fall playing soccer.  In March 2006, the Veteran was treated for left knee pain and diagnosed with left knee patella femoral syndrome.  During his separation examination in December 2006, the Veteran reported a history of knee pain, and the examiner noted chronic left knee pain.  The Veteran's service treatment records are silent for complaints of, or treatment for, a lower back condition.

Also of record is a military police report documenting the August 2004 motor vehicle accident.  According to the report, the Veteran and several other service members were riding in a van that was hit from behind by a bus.  The rear of the van, where the Veteran contends he was sitting, sustained substantial damage.  The report also indicates that the Veteran sustained a minor neck and back sprain.  In an October 2012 statement, the Veteran reported that during the accident, his "head and upper body was [sic] rocked back and forth violently and repeatedly.  My back popped and my back was in immense pain.  I also hit my head, knees, and ankles against the seat in front of me."  The Veteran reported that he noticed a drastic change in his knee and back pain after the August 2004 accident.  See January 2010 Statement in Support of Claim.

Post-service, VA treatment records show treatment for bilateral knee and lower back pain.  In May 2009, the Veteran complained of knee pain since basic training.  Although X-rays of the knees were "unremarkable," the Veteran was diagnosed with osteoarthrosis involving the knee.  A July 2010 VA treatment record shows that the Veteran reported that his lower back locks up, and he was diagnosed with lumbago.  Thereafter, VA treatment records show that the Veteran was treated for knee and back pain in August 2011 and September 2011.  X-rays of the lower back and both knees taken in August 2011 showed no significant abnormalities.  

In a June 2009 statement, the Veteran asserted that he experienced continuous bilateral knee pain since basic training.  He stated that after discharge, he did not have insurance to pay medical bills, so he sought treatment from a doctor in Mexico in the summer of 2008.  In a November 2012 statement, the Veteran asserted that after his initial knee injury in 1998, he had recurring knee pain, which he self-treated with over-the-counter pain medications.  The Veteran also stated that he has been unable to afford medical treatment in the United States, so "throughout the years" he traveled to Acuna, Mexico for medical treatment for his chronic pain.

In November 2009, the Veteran submitted statements from two friends with whom he served in the Air Force.  Both friends described the Veteran's complaints about knee and back pain while in service.  The Veteran's wife also provided a statement regarding the Veteran's recurrent knee and back pain since separation from service.

The Veteran was afforded a VA examination in May 2012.  The examiner opined that "the current knee and back problems, if present, are less likely than not caused by the in-service injury."  Regarding the back condition, the examiner based his negative nexus opinion on the lack of X-rays, treatment, or removal from duty after the motor vehicle accident.  Regarding the bilateral knee condition, the examiner acknowledged in-service treatment for bilateral knee symptoms, but based his negative nexus opinion on the lack of in-service knee complaints related to the motor vehicle accident.  

In August 2012, the RO requested an addendum opinion from the examiner, and asked him to specifically address the service treatment records indicating that the Veteran sought treatment for knee pain in service, as well as the Veteran's statements regarding the motor vehicle accident.  The examiner provided the addendum opinion in September 2012 and stated that in the previous examination report he "tried to convey the impression there was little or no objective evidence on Physical or radiological exam.  I don't know how I could add to this."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the May 2012 VA examination report is inadequate.  Specifically, the examiner rendered conclusory negative nexus opinions based, in large part, on the absence of treatment records documenting lower back or bilateral knee injuries related to the vehicle accident during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Moreover, the examiner focused solely on whether the Veteran's current back and knee conditions are related to the in-service motor vehicle accident, without considering the other in-service injuries documented in the service treatment records and alleged by the Veteran in various lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Without further clarification, the Board cannot determine whether the Veteran's bilateral knee and lower back conditions had their onset in-service or are otherwise related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the RO already attempted to obtain an addendum opinion from the May 2012 examiner, the Board finds that, on remand, a new VA medical opinion should be obtained in order to determine the etiology of the Veteran's currently diagnosed bilateral knee and lower back disorders.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Remand is also necessary to obtain private treatment records.  Specifically, the Veteran reported in June 2009, July 2009, and October 2012 statements that after discharge, he sought treatment for knee and back pain from a doctor in Acuna, Mexico.  However, there is no indication that the RO attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand. 

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  In January 2010 and October 2012 statements, the Veteran reported that he was taken to the Camp Hialeah and/or Pusan hospital after the August 2004 motor vehicle accident.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Additionally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Lastly, in a signed statement received by the RO on November 2, 2012, the Veteran requested a "teleconference" or "virtual conference."  It appears that the Veteran may want to testify during a personal hearing regarding his claims.  The Veteran has a right to such a hearing. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014).  As this case is being remanded for the reasons discussed above, the Veteran's request should be clarified, and he should be scheduled for a DRO hearing if so requested.

Accordingly, the case is REMANDED for the following action:

1. Request clarification from the Veteran and his representative regarding whether they wish to appear for a DRO conference or desire a personal hearing before the RO, as alluded to in the Veteran's October 2012 statement.  If so, this should be accomplished on remand.

2. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for a bilateral knee condition and a lower back condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, obtain all of his records from the treatment provider in Acuna, Mexico.  All attempts to locate these records must be documented in the claims folder.  
All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a bilateral knee condition and a lower back condition, to specifically include VA treatment records from the Harlingen CBOC and the San Antonio VAMC dated from September 2011 to the present.

3. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at the Camp Hialeah and/or Pusan Hospitals in August 2004.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the May 2012/September 2012 examiner, to determine the etiology of the Veteran's bilateral knee and lower back conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral knee condition, to include osteoarthrosis, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service knee injuries and the August 2004 motor vehicle accident.  

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower back condition, to include lumbago, had its onset in service or is related to any in-service disease, event, or injury, to include moving heavy objects in a warehouse, offloading cargo from an airline carrier, and the August 2004 motor vehicle accident.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's lower back condition was (1) caused by or (2) aggravated by the Veteran's bilateral knee condition.  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's back disorder absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the bilateral knee disorder.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for knee injuries in October 1998, May 2003, and March 2006, the August 2004 accident report, the Veteran's statements regarding knee and back pain in service and since discharge, the Veteran's statements regarding the motor vehicle accident, and the lay statements submitted by his friends and family.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




